— In consolidated actions to recover damages for injury to person and property, and for loss of services, etc., defendant in Action Ho. 2 (who is one of the plaintiffs in Action Ho. 1) appeals from an order of the Supreme Court, Queens County, dated September 24, 1969, which, inter alia, granted the renewed motion of plaintiffs in Action Ho. 2, to remove the actions from Civil Court of the City of Hew York, Queens County, to the Supreme Court, Queens County, and to amend their bill of particulars and the ad damnum clause of their complaint. Order reversed, without costs, and renewed motion denied. The motion papers are deficient in that they do not contain a proper showing by a doctor’s affidavit of a consistent course of treatment for the accident-caused injuries as required by our decision, dated April 14, 1969, which reversed a prior order granting a motion identical to the one herein without prejudice to renewal upon sufficient motion papers (London v. Moore, 32 A D 2d 543). Hopkins, Acting P. J., Munder, Martuscello, Latham and Brennan, JJ., concur.